Citation Nr: 0419583	
Decision Date: 07/20/04    Archive Date: 08/04/04

DOCKET NO.  99-20 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased (compensable) disability rating 
for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had active service from July 1971 to December 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision of the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO), which continued the zero percent evaluation for 
bilateral hearing loss.  

This case was previously before the Board in June 2003 when 
it was remanded to the RO for consideration of newly received 
evidence and to comply with changes in the law governing the 
processing of VA claims.  The requested action has been 
completed and the Board proceeds with its consideration of 
the appeal.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's service-connected bilateral hearing loss is 
manifested by a pure tone threshold average of 50 decibels in 
the right ear and 46 decibels in the left ear.  He has a 
speech recognition ability of 96 percent in the right ear and 
94 percent in the left ear.  Based on this, the veteran has 
level I hearing in the right ear and level I hearing in the 
left ear.


CONCLUSION OF LAW

The criteria for an increased (compensable) rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4, §§ 4.85, 4.86, 4.87 and 
Diagnostic Codes 6100 (effective before and after June 10, 
1999).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duty to Inform and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. 
Cir. 2002) (holding that only section four of the VCAA, 
amending 38 U.S.C. § 5107, was intended to have retroactive 
effect).  

The final rule implementing the VCAA was published on August 
29, 2001, see 66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001), 
and is codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2003).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date.

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claims.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
veteran has been notified of the information necessary to 
substantiate his claim for increased rating for bilateral 
hearing loss in the October 1998 rating decision, the August 
1999 statement of the case (SOC), and the April 2002 and 
August 2003 supplemental statements of the case (SSOC).  

Second, in the same notice, VA must inform the veteran of 
which information and evidence he was to provide to VA and 
which information and evidence VA would attempt to obtain on 
his behalf.  In the April 2002 SSOC and the July 2003 letter, 
VA informed the veteran that it must make reasonable efforts 
to assist a veteran in obtaining all evidence necessary to 
substantiate a claim, such as medical records, employment 
records, or records from other federal agencies.  VA further 
informed the veteran that as long as he provided enough 
information about these records, VA would assist in obtaining 
them, but noted that he had the ultimate responsibility to 
make sure that these records were received by VA.  VA also 
told him that it would assist him by providing a medical 
examination or obtaining a medical opinion if it decided that 
such was necessary to make a decision on his claim.  

Third, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. §§ 3.159(c), 
(d) (2003).  VA obtained all current records of treatment 
identified by the veteran, and these records have been added 
to the claims file.  The veteran has been provided the 
opportunity to present testimony in hearings before a hearing 
officer at the RO and before the Board but has declined.  VA 
examinations were provided the veteran in August 1998 and in 
January 2003.  

Recently, the United States Court of Appeals for Veteran 
Claims' (the "Court") has provided guidance on the timing 
and content of a VCAA notice.  In Pelegrini v. Principi 
(Pelegrini II), 01-944, (U.S. Vet. App. June 24, 2004), the 
Court discussed, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
veteran filed his claim for increased rating in 1998, and an 
initial AOJ decision was made in October 1998.  Only after 
this initial rating action was promulgated did VA, in July 
and August 2003 provide notice to the claimant regarding what 
information and evidence is needed to substantiate the claim 
for increased evaluation, as well as what information and 
evidence must be submitted by the claimant, and what 
information and evidence will be obtained by VA.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  However, the Court stressed that failure to 
provide notice prior to an initial AOJ adjudication did not 
nullify that decision, but a claimant may nevertheless be 
entitled to full VCAA compliance and subsequent 
readjudication by the AOJ consistent with the Federal 
Circuit's holding in DAV, supra (holding that the Board is 
not permitted, consistent with section 7104(a) to consider 
"additional evidence without having to remand the case to 
the AOJ for initial consideration [or] without having to 
obtain the appellant's waiver").  In this case, a VCAA 
compliance letter was sent to the veteran in July 2003 and 
the claim was thereafter readjudicated.  The Board therefore 
concludes that the failure to provide a pre-AOJ initial 
adjudication constitutes harmless error.  All the VCAA 
requires is that the duty to notify is satisfied, and that 
claimants be given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  

The Court further noted in Pelegrini that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the VCAA notice letter in July 2003 
that was provided to the appellant does not contain the 
"fourth element," the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  In numerous communications 
with the VA, the veteran was repeatedly put on notice as to 
the need for any available evidence to be received by VA and 
associated with the claims file, whether the evidence was in 
his possession, obtained by him, or obtained by VA.  
 
As previously noted, all the VCAA requires is that the duty 
to notify is satisfied, and that claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  In 
this case, because each of the four content requirements of a 
VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.  Any failure to 
adhere to the requirements of the VCAA has not resulted in 
any detriment to the appellant's claim.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Factual Background

The veteran is service connected for bilateral hearing loss 
based on hearing loss being shown in service.  In January 
1998, he filed a claim for increased rating.

On VA examination in August 1998, the veteran complained of 
decreased hearing acuity.  He reported his greatest 
difficulty was whistles and sirens and gave a history of 
noise exposure from flight line noise and aircraft engine 
noise while in the service.  On the audiological evaluation, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
55
60
60
LEFT
5
5
50
60
60

Pure tone thresholds averaged 45 decibels in the right ear 
and 43 decibels in the left ear.  Speech audiometry revealed 
speech recognition ability of 100 percent in the right ear 
and of 96 in the left ear.  The diagnosis was moderate 
sensorineural hearing loss at 2000 through 8000 Hertz, 
bilaterally.  

On VA audiological evaluation in January 2003, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
60
65
65
LEFT
15
5
55
70
55

Pure tone thresholds averaged 50 decibels in the right ear 
and 46 decibels in the left ear.  Speech audiometry revealed 
speech recognition ability of 96 percent in the right ear and 
of 94 in the left ear.  Otoscopy was unremarkable.  Acoustic 
immitance testing showed normal middle ear pressure and 
compliance.  Acoustic reflexes were noted to be consistent 
with the audiogram.  Pure tone audiometrics indicated normal 
hearing to 1500 Hertz, with a moderate bilateral 
sensorineural hearing loss above that range.  Word 
recognition scores were noted to be excellent.  The diagnosis 
was overall mild bilateral sensorineural hearing loss.  The 
examiner noted that the current findings were highly 
consistent with the last documented examination of 1998.

Applicable Law

Service-connected disabilities are rated in accordance with 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2003) 
(Schedule), which are based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2003).  The disability ratings evaluate the ability of the 
body to function as a whole under the ordinary conditions of 
daily life including employment.  Evaluations are based on the 
amount of functional impairment; that is, the lack of 
usefulness of the rated part or system in self support of the 
individual.  38 C.F.R. § 4.10 (2003).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for the higher rating.  
38 C.F.R. § 4.7 (2003).  

The Board notes that, by regulatory amendment effective June 
10, 1999, changes were made to the Schedule for Rating 
Disabilities for diseases of the ear and other sense organs, 
as set forth in 38 C.F.R. §§ 4.86 and 4.87.  See 64 Fed. Reg. 
25202 (1999).  Under 38 U.S.C.A. § 5110(g), VA may award an 
increased rating based on a liberalizing regulatory amendment 
retroactive to, but no earlier than, the effective date of 
the amendment, unless Congress provides otherwise.  See 
VAOPGCPREC 3-2000 (April 10, 2000).  In this case, the 
veteran was provided with the new regulations in an April 
2002 Supplemental Statement of the Case.  

Under the old criteria, the basis for evaluating defective 
hearing was the impairment of auditory acuity within the 
range of 1000 to 4000 Hertz, according to findings on 
audiology clinic examinations.  For VA purposes, impairment 
of auditory acuity contemplates the organic hearing loss for 
speech.  38 C.F.R. § 4.87 (1998).  The examinations permit a 
standardization of methods and uniform conditions, so that 
the performance of each person can be compared with that of a 
person having normal hearing acuity.  The audiometric 
findings will provide an accurate basis upon which to 
evaluate the veteran's entitlement to disability 
compensation, as provided by 38 C.F.R. § 4.85.  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold as measured by pure tone audiometric tests in the 
frequencies of 1000, 2000, 3000, and 4000 Hertz (cycles per 
second).  To evaluate the degree of disability from bilateral 
service-connected defective hearing, the Schedule establishes 
eleven levels of impaired efficiency numerically designated 
from level I to level XI.  Level I represents essentially 
normal auditory acuity with hearing loss increasing with each 
level to the profound deafness represented by level XI.  38 
C.F.R. Part 4, §§ 4.85, 4.86, 4.87, Diagnostic Codes 6100 to 
6110 (1998). 

Under the new regulations in effect from June 10, 1999, an 
examination for hearing impairment must be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and a puretone 
audiometry test.  Examinations are to be conducted without 
the use of hearing aids.  To evaluate the degree of 
disability from defective hearing, the Rating Schedule 
establishes 11 auditory acuity levels from Level I for 
essentially normal acuity through Level XI for profound 
deafness.  These are assigned based on a combination of the 
percent of speech discrimination and the puretone threshold 
average, as contained in a series of tables within the 
regulations.  The puretone threshold average is the sum of 
the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, 
divided by four. 

Also for application is the newly enacted 38 C.F.R. § 4.86, 
for exceptional patterns of hearing impairment.  Thereunder, 
(a) when the pure tone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  Tables VI-
VII are unchanged.  38 C.F.R. § 4.86 (2003).

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2 (2003).  The assignment of disability ratings for 
hearing impairment is derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  See Lendenmann 
v. Principi, 3 Vet. App. 345 (1992).  

Analysis

Based on either the August 1998 VA examination or the January 
2003 VA examination, under the criteria set forth in the 
Schedule, the veteran's hearing loss is assigned Level I for 
the right ear (using Table VI or VIa) and Level I for the 
left ear.  38 C.F.R. § 4.86 (2003).  This degree of bilateral 
hearing loss, under the Schedule, warrants assignment of a 0 
percent evaluation under Diagnostic Code 6100.  Similarly, 
under the old criteria, those values warrant a 0 percent when 
applied to the Schedule at that time.  38 C.F.R. § 4.87a 
(1998).

In view of the foregoing, and the decision in Lendenmann the 
assignment of a disability rating for hearing loss is based on 
a mechanical application of the rating schedule to the 
audiological test results, with no room for subjective 
evaluation, the Board must find that the preponderance of the 
evidence is against a higher (compensable) evaluation for the 
veteran's service-connected bilateral hearing loss.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4, §§ 4.85, 
4.86, 4.87, Diagnostic Code 6100 (2003).  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  


ORDER

An increased (compensable) rating for bilateral hearing loss 
is denied.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



